408 F.2d 685
71 L.R.R.M. (BNA) 2047
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NELSON MANUFACTURING COMPANY, Respondent.
No. 18790.
United States Court of Appeals Sixth Circuit.
April 16, 1969.

Mary Griffin, N.L.R.B., Washington, D.C., Marcel Mallet-Prevost, Asst. Gen. Counsel, Glen M. Bendixsen, Edith E. Nash, Attorneys, N.L.R.B., Washington, D.C., on brief, for petitioner.
J. M. Nelson, in pro. per.
Before WEICK, Chief Judge, and EDWARDS and PECK, Circuit Judges.

ORDER

1
This case is before the Court upon the petition of the National Labor Relations Board for enforcement of its order which, together with the Board's decision, is reported at 167 NLRB No. 14.  Upon consideration of the record and the briefs of counsel the Court determines that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole, and accordingly,


2
It is ordered that the order of the National Labor Relations Board be and it hereby is enforced.